Citation Nr: 0512190	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  99-06 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1999, a 
statement of the case was issued in April 1999 and a 
substantive appeal was received in June 1999.  The veteran 
testified at a Board videoconference hearing in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It appears that the RO has denied the veteran's claim, in 
part, on a finding of no verified stressor.  The veteran has 
submitted statements alleging certain in-service stressors.  
The veteran has also submitted Deck Log Books of the U.S.S. 
Kawishiwi which appear to corroborate two of his claimed 
stressors, a man overboard in July 1969 and the death of a 
seaman in September 1969.  The Board notes that the December 
2003 supplemental statement of the case appears to suggest 
that the RO made a determination that the events alleged by 
the veteran and corroborated by the Deck Log Books do not 
constitute a "stressor" for purposes of PTSD.  The Board 
believes that such a determination as to the sufficiency of a 
stressor is medical in nature and must be made by a medical 
professional.  As such, a VA examination is warranted.

Additionally, the Board notes that the record contains an 
August 1999 letter from the Social Security Administration to 
the veteran showing that the veteran was awarded disability 
benefits.  Since the Social Security records may be relevant 
to the issue on appeal, they must be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
request records pertaining to any 
disability application filed by the 
veteran, to include copies of any SSA 
decision(s) and associated medical 
records.

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review along with the details of the 
verified incidents in July 1969 involving 
a man overboard and the death of a seaman 
in September 1969.  Any indicated special 
studies, including any appropriate 
psychological tests, should be conducted.  

After reviewing the claims file (to 
specifically include the Deck Log Books 
documenting the two incidents claimed by 
the veteran as stressors) and after 
examining the veteran, the examiner 
should clearly indicate whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the record are sufficient 
to produce PTSD and did result in PTSD in 
the veteran's case.  The examiner should 
utilize the DSM-IV in arriving at any 
psychiatric diagnoses.  

3.  After completion of the above, the RO 
should review the record, to include all 
evidence received since the most recent 
supplemental statement of the case.  The 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



